UNI'l`ED STATES DISTRICT COURT
FOR THE DIS'I`RICT OF COLUMBIA

NIKI'I`A PETTIES, et a/., )
)
Plaixitil"fs, )
) Civil Actioii No. 95-0148 (PLF)
v. )
)
TI~IE DISTRICT OF COLUMBIA, )
el a/. , )
)
Defcndarlts. )
_ __)
()RDER

On consideration of the Paxties’ joint Motion to Dismiss, Notice to Class, Fairness
_ . . . 'l'\
I~Icaring and Schedule, it is this _ ’ day of Novexitber, 20 l 2,

ORDERED, that the motion is granted. The proposed dismissal is preliminarily approved

' pending further consideratioii at a fairness lieax'itig.

Thc accompanying notice is approvcd. On or before Noveinber 15, 2012, the District of
Columbia will (a) post the notice on its \vebsitcs for the following District of Colurnbia agencies:
Oflice of the Attomey General, Off`ice of the State Superititendexit of Education, District of
Coluinbia Pubh`c Scliools, District of Columl)ia Public Cliarter Schools Board, and (b) publish
the notice in the Wczs'hi))gton l:`.raminer twelve times between Novexnber 15 and Deceniber 13,
2012, (c) post copies of the notice in all public schools, (d) clisti'ibute copies of the notice to all
private schools that have a Certificate of Approval, with a request that the school distribute it to
Distzict of Coltlinbia Sttidents, and (e) deliver a copy of the notice home with students who ride

District ot`Coltirnbia school buses and other special education related service transpoitation. On

or before Noveniber l5, 20l2, Plaintiffs will provide the notice via electronic inail to ctureiit
service providers who provide special education and related services to class inernbers.

A fairness hearing will be held on Decciriber 19, 2012 at 9:30 a.in. in Courtrooin No.
29/\.

SO ORDERED.

DArE;/??w. °?`¢R,<>(S~ 

PKLJL L. FRIEDMAN `
United States District judge

Notice of Proposed Dismissal of Class Action in Peltz`es, et al. v. District of
Columbz`a, et al., Civil Action No. 95-0()148 (PLF), United States District Court
for the District of Columbia. You are a member of the Plaintiff Class if you are:

v A District of Columbia student or a ward of the District of Columbia
currently placed in private special education schools or receiving special
education or related services from a private third-party provider;

v A District of Columbia student or a ward of the District of Columbia who
receives transportation to school;

» A District of Columbia student placed in public school who currently is
receiving related services from private providers; or

» A District of Columbia student who has been determined by an
administrative decision or by agreement with the District of Columbia to be
eligible to receive services from private providers (including private
placements).

In 1995, a lawsuit was filed claiming that District of Columbia students who
attended non-public schools or received services from private providers were at
risk of losing their placements and/or services due to the failure of the District of
Columbia to make timely payments to those schools and providers.

The parties have agreed that the District of Columbia has met its responsibility to
make accurate and timely payments to providers of special education and related
services and to provide special education students with safe and effective
transportation to and from school.

With respect to payments, the District of Columbia has promulgated new
regulations governing, among other things, rate-setting for special education
services; invoicing mechanisms for private providers of special education and
related services; and a payment dispute resolution mechanism through the District
of Columbia Office of Administrative Hearings. With respect to transportation,
the District of Columbia has put into place the institutional capacity, including the
adoption of policies for vehicle safety and visibility, to provide on-time and safe
transportation of special education children to and from school.

The parties also have agreed on the process to settle several other outstanding
issues related to the lawsuit: (l) the parties will submit a joint proposal to the
Court regarding the use of funds deposited in the Court Registry based on the
District of Columbia’s past failures to provide services required by law; the funds
will be used to benefit class members; (2) if necessary, the Court will retain
jurisdiction over the ten remaining cases that are pending before the Special
Master or the Court, even after the case as a whole is dismissed; and (3)
Defendants agree to pay attorneys’ fees and costs to Plaintiffs’ counsel, the

amount of which will be either negotiated between the parties or, if necessary,
determined by the Court. In light of these considerations, the parties have agreed
to dismiss the case.

To request more detail regarding the lawsuit, the proposed dismissal, your legal
rights, and instructions for how to properly respond, you may contact University
Legal Services, 220 l Street N.E., Suite 130, Washington, D.C. 20002, (202) 547-
0198 or the Johnson Law Group Int’l, PLLC, 1321 Pennsylvania Avenue, S.E.,
Washington, D.C. 2()003, (202) 544-1515.

CLASS MEMBERS HAVING OBJECTIONS T() THE PROPOSED
DISMISSAL MUST SUBMIT WRITTEN OBJECTIONS TO THE COURT
AND COUNSEL FOR THE PARTIES IN WRITING NO LATER THAN
DECEMBER 13, 2012, AND MAY INCLUDE WITH THEIR OBJECTIONS
A REQUEST TO BE HEARD AT A FAIRNESS HEARING.

Objections may be submitted in one of two ways: (l) through the Court’s
Electronic Case Filing system, or (2) by first class mail to the Court at the
following address:

The Honorable Paul L. Friedrnan

United States District Court for the District of Columbia
333 Constitution Avenue, NW

Washington, D.C. 20001

If submitting objections by first class mail, the class member should write on the
first page of the letter, in large or underlined letters: "Civil Action No. l:95-cv-
Ol48: Objections to Proposed Dismissal in Petties v. District of Columbia."
Copies of the objections must also be mailed at the same time, by first class mail,
to:

Jennifer Lav Chad Copeland

Counsel for Petties Plaintiffs Counsel for the District of Columbia
University Legal Services D.C. Office of the Attorney General
220 I Street N.E., Suite 130 441 Fourth Street, NW, 6th Floor South
Washington, D.C. 20002 Washington, D.C. 2000l

The Court will decide whether to give final approval to the proposed dismissal at
or after a fairness hearing scheduled on December 19, 2012 at 9:30 a.m. in
Courtroom 29A of the United States District Court for the District of Colunibia,
William B. Bryant Courthouse Annex, 333 Constitution Avenue NW,
Washington, DC 2000l. If the Court decides to approve the dismissal, all Class
Members will be bound by this decision.